Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith D. Grzelak on 1/7/22.
The application has been amended as follows: 
IN THE CLAIMS:
The following version of claim listing replaces all previous versions of claim listings.
--Claims 1-37 Cancelled.
Claim 38 (Currently amended):	An apparatus for transmitting digital information using electromagnetic waves, comprising:
          an antenna having polarization diversity; and
          a signal generator coupled to the antenna, the signal generator configured to encode the digital information in the form of a symbol into the electromagnetic waves by using transitions within two members of a defined finite set of frequency/phase pairs of the electromagnetic waves such that power stays constant during a transition between a select two the defined finite set of frequency/phase pairs determines the symbol.

Claim 39 (Previously presented):	The apparatus of claim 38, wherein a plurality of antennas are provided having polarization diversity between each pair of the antennas, each antenna paired with a respective signal generator.
Claim 40 (Previously presented):	The apparatus of claim 39, wherein the electromagnetic waves generate twisted waves.

Claim 41 (Currently amended):	The apparatus of claim 40, wherein the transition between the two members of the defined finite set of frequency/phase pairs defines the symbol having a range of values for the symbol that are a function of a level for the symbol.

Claim 42 (Previously presented): 	The apparatus of claim 39, wherein a phase between antennas of a frequency/phase pair of antennas is used to determine twisted wave shapes and encode the phase portion of the frequency/phase pairs.

the defined finite set of frequency/phase pairs comprises a data symbol.

Claim 44 (Previously presented):	The apparatus of claim 39, wherein the signal generators encode data using a finite set of frequency/phase transitions between the plurality of antennas. 

Claim 45 (Previously presented):	The apparatus of claim 38, wherein the signal generator smoothly transitions between the select two frequency/phase pairs.

Claim 46 (Previously presented):	The apparatus of claim 45, wherein phase adjustment is configured to maintain power transition to realize constant power during the transition.

Claim 47 (Previously presented):	A data transmission apparatus, comprising:
          an antenna having polarization diversity; and
          a signal generator coupled with the antenna, the signal generator configured to encode digital information into electromagnetic waves using transitions between two members of a set of frequency/phase pairs of the 

Claim 48 (Previously presented):	The data transmission apparatus of claim 47, wherein the signal generator maintains constant power during the transition between the select two frequency/phase pairs within the set.

Claim 49 (Previously presented):	The data transmission apparatus of claim 48, wherein choice of one transition between the two members determines a symbol.

Claim 50 (Previously presented):	The data transmission apparatus of claim 47, wherein a plurality of antennas are provided having polarization diversity between each pair of the antennas, each antenna paired with a respective signal generator.

Claim 51 (Previously presented):	The data transmission apparatus of claim 50, wherein the electromagnetic waves generate twisted waves.

Claim 52 (Currently amended):	The data transmission apparatus of claim 49, wherein the transition between the two members of a select frequency/phase pair defines the symbol.

50, wherein a phase between antennas of a frequency/phase pair of antennas is used to encode the phase portion of the frequency/phase pairs.

Claim 54 (Previously presented):	The data transmission apparatus of claim 50, wherein polarization diversity comprises each antenna of the plurality of antennas radiating in a uniquely different plane to realize independent phasing between each of the plurality of antennas that produces twisted waves.

Claim 55 (Previously presented):	A method of transmitting data, comprising:
	providing an antenna having polarization diversity and a signal generator coupled with the antenna;
	using the antenna and the signal generator, generating a wave within a finite frequency/phase set; and
	encoding digital information in the form of a symbol onto the wave by smoothly transitioning to another wave in the frequency/phase set thereby suppressing the creation of any non-filterable sideband frequency peaks.

Claim 56 (Previously presented):	The method of claim 55, wherein the wave is transmitted in a single polarization.



Claim 58 (Previously presented):	The method of claim 55, wherein the set of waves are twisted at a twist frequency lower than the frequency of the finite frequency/phase set.--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combinaition do not teach or fairly suggest in combination with the other claimed limitations, the limitations of “the signal generator configured to encode the digital information in the form of a symbol into the electromagnetic waves by using transitions within two members of a defined finite set of frequency/phase pairs of the electromagnetic waves such that power stays constant during a transition between a select two frequency/phase pairs within the set where choice of a transition between the two members of the defined finite set of frequency/phase pairs determines the symbol”, recited in claim 38; the limitations of “the signal generator configured to encode digital information into electromagnetic waves using transitions between two members of a set of frequency/phase pairs of the electromagnetic waves such that power maintains continuity during a transition between a select two frequency/phase pairs within the set”, recited in claim 47; the limitations of “encoding digital information in the form of a symbol onto the wave by smoothly transitioning to another .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633